Citation Nr: 1242261	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-31 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's low back disability has been aggravated by a service-connected disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his diagnosed low back disability is proximately related to one or more of his service-connected disabilities.  He alleged in his February 2010 notice of disagreement that after a long period of time favoring his right foot, consequent to his service-connected right ankle disability, he developed back pain and ultimately a low back disability.

To that end, the available service treatment records do not reflect any treatment for low back symptoms or a diagnosed low back disability.  Similarly, after service, no back symptoms were reported and no clinical abnormalities of the spine were documented at the November 1973, October 1978, January 1996, and May 2005 VA examinations or in private and VA treatment records dated throughout 2005.  However, the Veteran reported a the January 1996 examination that he had gotten into the habit of resting his right foot on his left foot as he stood at work, and then experienced left ankle symptoms consequent to his abnormal posture.  

Back pain is first documented in an October 2006 private treatment record wherein the Veteran reports having minimal back symptoms after hurting his back a couple days prior.  The March 2007 VA joints examination also found subjective reports of low back pain, and tenderness to palpation on both sacroiliac joints on examination, but no other abnormalities.  A May 2007 lumbar spine magnetic resonant imaging test (MRI) showed an old L2 wedge fracture with degenerative changes in all lumbar spine fragments.  The September 2007 VA joints examination found no tenderness of the lumbar paravertebral muscles or lumbar muscle spasm, but did find limited motion in all ranges, resulting in a diagnosis of chronic lumbosacral sprain.  Conversely, the September 2008 VA spine examination report noted the Veteran's report that he sustained an L2 fracture after his 1976 motor vehicle accident, and reinjured himself in May 2008 after stepping into a pothole.  The examiner diagnosed chronic lumbosacral sprain, caused by collapse of L2 after motor vehicle accident and early degenerative changes of L5-S1.  The April 2010 VA examiner found diffuse tenderness on palpation of the entire lumbar spine, reduced range of motion, and impaired straight leg raising ability; advanced degenerative intervertebral disc disease of the lower lumbar spine without neurologic impairment was diagnosed.

The competent and probative evidence of record is in equipoise as to whether the Veteran's low back disability is proximately related to a service-connected disability.  Although the Veteran did not have a pending service connection claim for a back disability pending at the time of the September 2007 VA examination, that examiner concluded that the gait disturbance which had developed slowly over the years had developed to the point where the Veteran was experiencing symptoms due to lumbosacral sprain, and that it was at least as likely as not that the lumbar spine condition was a direct result of the gait disturbance from impairment stemming from the Veteran's service-connected right ankle disability.  Similarly, the April 2010 VA examiner, in a June 2010 addendum opinion, concluded that the Veteran's compression fracture at L2, sustained in the 1976 motor vehicle accident, was at least as likely as not the root cause of his back pain, but that the gait disturbance was also an aggravating factor in that disability.

Similarly, the Veteran's private chiropractor concluded in May 2008 and November 2008 opinions that the Veteran's altered standing position, flexing his right knee and hip as a compensatory mechanism due to his right ankle disability, resulted in altered mechanics of the spine, and consequently, chronic imbalances of the lumbosacral regions.  Thus, he concluded, the ankle disability proximately resulted in chronic musculoskeletal imbalances and dysfunction.  His February 2010 opinion letter went further, noting the old injury to the L2 vertebra due to the motor vehicle accident, but also concluding that with the Veteran's lower extremity conditions, altering his gate, causing adverse effects which affected the low back; in his opinion, the Veteran's lower extremity disabilities were contributing to his chronic low back disability.  

Conversely, the September 2008 VA examiner concluded that it was less likely as not that the Veteran's low back disability was the proximate result of his right ankle disability, on the basis that the compression fracture at L2 had collapsed due to aging, and that the back pain was likely rooted in the injury sustained by the motor vehicle accident, and aggravated by spine degeneration resulting from his postal service job which required repetitive twisting of the spine.

Ultimately, even though the evidence demonstrates that the Veteran sustained a lumbar spine fracture in 1976 during his motor vehicle accident, prior to developing lumbar spine pain at or around October 2006, the evidence as to whether his low back disability is aggravated by his service-connected right ankle disability is evenly balanced.  Although the September 2008 VA examiner found against any connection between the low back disability and the Veteran's service-connected right ankle disability, the September 2007 and April 2010 VA examiners both found that the gait disturbance resulting from the right ankle disability likely aggravated the Veteran's back disability.  The opinions of the September 2008 and April 2010 VA examiners, and opinions of the Veteran's private physician in the aggregate, are especially probative as they each address both the L2 compression fracture sustained in the 1976 motor vehicle accident as well as any potential affect of the Veteran's service-connected right ankle disability.  Indeed, service connection on a secondary basis can be granted both for direct causation of a disability by a service-connected disability, but also that the nonservice-connected disability was aggravated by the service-connected disability.  The evidence is equally weighted in favor of such a relationship as it is against.  Resolving reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


